 Case 4:21-cv-04073-LLP Document 45 Filed 08/31/21 Page 1 of 2 PageID #: 973



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION


 COURTNEY RICHMOND and CHEF                                       4:21-CV-4073-LLP
 COURTNEY'S HOMEMADE BBQ SAUCE,

                       Plaintiffs,                       ORDER DENYING PLAINTIFF'S
                                                      MOTION TO APPOINT COUNSEL ON
        vs.                                                            APPEAL


 NOLAN WIESE; BACKYARD SPECIALTY
 FOODS; MARK FONDER; and THE BARREL
 HOUSE,

                       Defendants.



       On June 14, 2021, this Court, upon motion by Defendants, dismissed with prejudiee
Plaintiffs' claims against Defendants on the basis ofres judicata and issued a judgment in favor of
the Defendants and against Plaintiffs. (Docs. 30-31). On July 8, 2021, Plaintiffs filed a notice of
appeal with the Eighth Circuit Court of Appeals and on July 30, were directed by the Court of
Appeals to pay the filing fee or file a motion to proceed IFP. (Doc. 34).

       On August 17, 2021, Plaintiffs filed a Motion to Proceed In Forma Pauperis which was
granted by order of the Court. (Docs. 40, 42). On August 25, 2021, Plaintiffs filed a Motion to
Appoint Counsel on Appeal. (Doe. 44). That motion is presently pending before the Court.

       This Court cannot appoint counsel to litigants before the Eighth Circuit Court of Appeals
unless the Court of Appeals requests or directs this court to rule on the matter. Giese v. United
States ofAmerica, Civ. No. 4:18-4144-KES, Docket 53(D.S.D. filed Dee. 19, 2:019)(citing Smith
V. United States Marshals,2016 U.S. Dist. LEXIS 172573, at *3(D.S.D. Dee. 12, 2016));see also
Bryant V. Britten, Civ. No. 09-3167, 2010 WL 1292131 at *1 (D. Neb. Mar. 30, 2010)(denying
petitioner's motion to appoint counsel without prejudiee to reassertion before the Eighth Circuit);
Olson V. City ofSartell, Civ. No. 04-3429 at *1 (D. Minn. Apr. 19, 2005)("A request for counsel
on appeal must be determined by the Court of Appeals.").

       Accordingly,it is hereby ORDERED that Plaintiffs' Motion to Appoint Counsel on Appeal
(Doc.44)is DISMISSED without prejudice to its refiling with the Eighth Circuit Court ofAppeals.
 Case 4:21-cv-04073-LLP Document 45 Filed 08/31/21 Page 2 of 2 PageID #: 974



     Dated this VVdav of August,2021.

                                        BY THE COURT:




                                          builtu
                                    ^jjfwrence L. Piersol
ATTEST:                                 United States District Judge
MATTHEW W.THELEN,CLERK
